           Case 1:19-cv-07278-VSB Document 60 Filed 04/13/20 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
New York, New York 10165                                                                  Facsimile: (212) 317-1620

                                                                       April 13, 2020

VIA ECF                                                                                            4/14/2020
                                                                                       The mediation referral at Document 47 is
Hon. Vernon S. Broderick, U.S.D.J.                                                     terminated. The Clerk's Office is directed to
United States District Court for the Southern District of New York                     transmit a copy of this endorsement to the
40 Foley Square, Courtroom 518                                                         Mediation Program.
New York, NY 10007


                  Re:      Gomez Cervallos et al. v. Hill and Dale Restaurant Group, LLC et al.,
                           Case 1:19-cv-07278-VSB

Your Honor:

       My firm represents Plaintiffs in the above-captioned matter. This matter is currently
scheduled for mediation, pursuant to the Southern District of New York’s mediation referral
program, to take place on April 30, 2020. Previously, the mediation was scheduled to take place
on April 3, but the parties and the mediator agreed to adjourn it in advance of that date as the
ongoing pandemic was unfolding.

        The parties, through their respective counsel, are currently engaged in settlement
discussions and are hopeful that these discussions will ultimately be successful in resolving this
matter without the need for mediation. It is clear as of this writing that the pandemic will not
subside in time to allow for in-person mediation at the courthouse on April 30, and the parties
believe that a remote mediation session would be unduly complicated from a logistical
standpoint and unlikely to materially advance efforts at settlement. Accordingly, the parties
jointly request that the Court terminate the instant referral for mediation on the understanding
that should the need for outside assistance in settlement efforts arise at a later date, the parties
would request to hold a settlement conference before a United States Magistrate Judge.

         The parties thank the Court for its attention to this matter.

                                                     Respectfully Submitted,

                                                     /s/ Jordan Gottheim
                                                     Jordan Gottheim, Esq.
                                                     MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                     Attorneys for Plaintiff


Cc: Hillary J. Raimondi, Esq. (via ECF)




                           Certified as a minority-owned business in the State of New York
